UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 13, 2013 MYOS CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-53298 20-8758875 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 45 Horsehill Road, Suite 106 Cedar Knolls, New Jersey 07927 (Address of Principal Executive Offices) (973) 509-0444 (Issuer’s telephone number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 13, 2013, MYOS Corporation issued a press release announcing its financial results for the quarter ended June 30, 2013. A copy of the press release is attached hereto as Exhibit 99.1. The information set forth under this “Item 2.02. Results of Operations and Financial Condition,” including the exhibit attached hereto, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press release announcing financial results for the quarter ended June 30, 2013, dated August 13, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 13, 2013 MYOS CORPORATION By: /s/ Peter Levy Name: Peter Levy Title:President
